DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1-4, 6, and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Newkirk (8955260 hereinafter Newkirk).

With regard to claim 1, 
A device for opening or closing a charging door, the device comprising: 
	a rail housing (64) including a charging hole (36); an actuator (110, electric linear actuator, column 6 line 46-48) configured to provide a driving force (110 raises or lowers door); and 
	the charging door (44) engaged to the actuator (110, electric linear actuator, column 6 line 46-48) and configured to be selectively movable on the charging hole (36) through a portion of the charging hole (36) according to the driving force received from the actuator (110, electric linear actuator, column 6 line 46-48).

With regard to claim 2, 
the rail housing (64) includes a guide rail (82, 84) formed on a surface of the rail housing (64) along the charging hole (36) in a longitudinal direction (see figures 3-6) of the rail housing (64), wherein the charging door (44) is movable along the guide rail (82, 84).

With regard to claim 3, 
the charging door (44) is configured to be concealed and moved (see 44 within figures 4-6) in the charging hole (36) along the guide rail (82, 84) according to the driving force received from the actuator (110, electric linear actuator, column 6 line 46-48) in a state of being closed to open the charging hole (36).

With regard to claim 4, 
the guide rail (82, 84) includes: 
	a pivoting guide section (90, 100) curved in a curvature (see figures 4-6), wherein the charging door (44) is configured to pivot and move (see 44 in figures 4-6) along the pivoting guide section (90, 100); and 
	a linear guide (88, 98) section formed to extend linearly from a distal portion of the pivoting guide section (100), wherein the charging door (44) is configured to linearly move along the linear guide section (98).

With regard to claim 6,
a guide roller (86, 96) coupled to the charging door (44), slidably engaged to the guide rail (82, 84) and configured to move along the guide rail (82, 84); wherein the actuator (110, electric linear actuator, column 6 line 46-48) is engaged to a first end portion of the guide roller (86, 96) and the driving force (110, raises and lowers door 44 by engaging the rollers 86, 96 to move up and down) of the actuator (110, electric linear actuator, column 6 line 46-48) is provided to the first 

With regard to claim 14, 
a first pin (78) is connected to an upper end portion of the charging door (44, where 78 connects 86) and slidably coupled to a first guide slot (82) of the railing housing (64), and wherein a second pin (78) is connected to a lower end portion of the charging door (44, where 78 connects to 96) and slidably coupled to a second guide slot (84) of the rail housing (64).

With regard to claim 15, 
first and second guide rails (82, 84) are formed on a surface of the rail housing (64); and wherein first and second guide rollers (92, 96) are provided on the first and second guide rails (82, 84), respectively, wherein a first pin (78) is connected to an upper end portion of the charging door (44, where 86 is connected) and slidably coupled to the first guide roller (86), and wherein a second pin (78) is connected to a lower end portion of the charging door (44, where 96 is connected) and slidably coupled to the second guide roller (96).

With regard to claim 16, 


With regard to claim 17, 
a first pin (78) is connected to an upper end portion of the charging door (44, where 86 is connected) and slidably coupled to a first guide slot (82) formed on the rail housing (64), and wherein a second pin (78) is connected to a lower end portion of the charging door (44, where 96 is connected) and slidably coupled to a second guide slot (84) formed on the rail housing (64).

With regard to claim 18, 
the rail housing (64) is formed in plural to include rail housings (64) mounted on first and second internal sides (see numerals 64 in figure 3) of the charging hole (36); wherein the guide rail (82, 84) is formed in plural to include first and second guide rails (82, 84) having a same guide path and formed on a front surface and a rear surface (see numerals 82 and 84 in figure 3) of each of the rail housings .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Newkirk.

With regard to claim 5, Newkirk teaches
the pivoting guide (100) section is formed in an arc shape (see figures 4-6) from the charging hole (36) toward a electrical wiring (“The opening 36 permits the patient, caregiver, or other individuals to access the gas pressure lines, vacuum 

Newkirk does not teach that within its charging hole (36) the electrical wiring is a charging port.

	It would have been obvious to one ordinary skilled in the art at the time of filling of applicant’s invention to have modified Newkirk, to have included a charging port, because electrical wiring is often used with charging ports and substituting one known element (electrical wiring) with another known element (charging port) would yield predictable results and not change the use of the invention to one of ordinary skill in the art. (See MPEP 2143 B).

Claims 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Newkirk in view of Okubo (JP2010047378 hereinafter Okubo).

With regard to claim 7, Newkirk teaches a guide roller (86, 96) movable along a linear guide section (88, 98)

Newkirk does not teach a rack and pinion gear coupled to the roller



	It would have been obvious to one ordinary skilled in the art at the time of filling of applicant’s invention to have modified Newkirk, to have included a rack and pinion gear, because rack and pinion gears were known in the art at the time of filling applicant’s invention to be simple and compact while also being capable of outputting high strength, thus resulting in better cost performance.  


With regard to claim 8, Okubo teaches a rack gear that is movable and is engaged to the pinion 

Okubo does not teach a pair of brackets connected to the rail housing (64 of Newkirk) in which the rack gear moves in between the bracket

It would have been obvious to one ordinary skilled in the art at the time of filling of applicant’s invention to have modified Newkirk, including the rack and pinion 
	
With regard to claim 9, Okubo teaches
a length of a shaft (115) direction of the pinion (116) engaged with the rack gear (117) is formed to be greater than a length of a width direction of the rack gear (117) so that the rack gear (117) is moved in the width direction while being moved in the longitudinal direction (rack gear 117 moves with direction of guide 82, 84 from Newkirk, thus moving horizontal and then vertical as the roller 86, 96 goes through curved 100 and linear 88,99 guide sections) during the movement of the rack gear (117) along a path of the pivoting guide section (100, from Newkirk).

With regard to claim 10, Newkirk teaches
a pin (78) connected to the charging door (44), wherein a distal end of the pin (78) is slidably coupled to the portion of the rail housing (64); 

Newkirk does not teach a rack and pinion gear connected to the actuator 

However Okubo teaches a rack gear (117) coupled to an end of a shaft (115); and a pinion (116) connected to a motor and engaged with the rack gear (117);

	Newkirk in view of Okubo does not teach a pair of brackets connected to the rail housing (64 of Newkirk) in which the rack gear (117 of Okubo) and pinion (116 of Okubo) move in.

	It would have been obvious to one ordinary skilled in the art at the time of filling of applicant’s invention to have modified Newkirk, including the rack and pinion gear of Okubo, to have included a pair of brackets because brackets were known in the art at the time of filling of applicants invention to make installation and adjustment of rack and pinion gears easier.
	
With regard to claim 11, Newkirk teaches 
the rail housing (64) includes a guide slot (82, 84) to which the distal end of the pin (78) is slidably coupled.

With regard to claim 12, Newkirk teaches
a guide roller (86, 96) is rotatably mounted on the pin (78), and wherein the rail housing (64) includes a guide rail (82, 84) to which the guide roller (86, 96) is slidably mounted.

With regard to claim 13, Newkirk teaches
.


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Newkirk in view of Hwang (CN112810473 hereinafter Hwang).

With regard to claim 19, as best understood, Newkirk does not teach a charging information provided on the outer panel (12) of its charging door (44). 

	However Hwang teaches a charging information (30) provided at a rim portion of an outer panel (12) of the charging door (18). 

	It would have been obvious to one ordinary skilled in the art at the time of filling of applicant’s invention to have modified Newkirk, to have included a charging information portion, because this would allow the user to guarantee that the charger is connected and working which will save the user stress and time.  



ConclusionAny inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ALVAREZ whose telephone number is (571)272-7830. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL ALVAREZ/Examiner, Art Unit 3637                                                                                                                                                                                                        

/DANIEL J TROY/Supervisory Patent Examiner, Art Unit 3637